Citation Nr: 1700819	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  12-25 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, for accrued benefits purposes.

2.  Entitlement to service connection for tinnitus, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1960 to August 1964.  The Veteran died in October 2014.  The appellant is the surviving spouse of the Veteran, who is substituted as the appellant for purposes of adjudicating the service connection issues on appeal to completion.  See 38 U.S.C.A. § 5121A (West 2014) (allowing for substitution in case of death of a claimant who dies on or after October 10, 2008).

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the RO in St. Louis, Missouri, which denied service connection for both bilateral hearing loss and tinnitus.  In a November 2014 decision, the Board dismissed the issues on appeal due to the death of the Veteran.  Subsequently, the appellant was accepted as a substitute claimant by the RO and the case has appropriately been returned to the Board for adjudication.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDINGS OF FACT

1.  Prior to death, the Veteran was diagnosed with bilateral sensorineural hearing loss to an extent recognized as a disability for VA purposes, and was also diagnosed with tinnitus.

2.  The Veteran was exposed to loud noise (acoustic trauma) while in service.

3.  The Veteran experienced "continuous" symptoms of bilateral hearing loss since service separation.

4.  The tinnitus is proximately due to or the result of the now service-connected bilateral hearing loss.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the appellant's favor, the criteria for service connection for bilateral hearing loss, for accrued benefits purposes, have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326, 3.385 (2016).

2.  Resolving reasonable doubt in the appellant's favor, the criteria for service connection for tinnitus, for accrued benefits purposes, have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.326 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The instant decision grants service connection for bilateral hearing loss and tinnitus, for accrued benefits purposes, which is a complete grant of the issues on appeal.  As such, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran is currently diagnosed with bilateral sensorineural hearing loss.  Sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where, as here, there is evidence of acoustic trauma, tinnitus is considered a "chronic disease."  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  For this reason, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the issue of service connection for tinnitus.  Walker, 708 F.3d 1331.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The U.S. Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Service Connection for Bilateral Hearing Loss

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Additionally, the Court has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran previously advanced that the diagnosed bilateral hearing loss was due to in-service noise exposure.  The Board finds that during his lifetime the Veteran had a bilateral hearing loss disability that met the VA regulatory criteria at 
38 C.F.R. § 3.385.  A November 2011 VA audiometric examination report showed pure tone thresholds of 40 dB or greater at 3000 and 4000 Hz in both the right and left ears.  There is no indication that the audiometric results are unreliable or otherwise inadequate.  The report conveys that the Veteran was diagnosed with sensorineural hearing loss in both ears.  Based on this evidence, the fact of bilateral hearing loss disability during the Veteran's lifetime is established.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.385.  

Next, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) while in service.  A DD Form 214 reflects that during service the Veteran was a weapons mechanic.  In a May 2012 statement, the Veteran explained that relevant duties included working on the flight line around loud jet engines and loading weapons onto bombers.  Excessive noise exposure is consistent with the circumstances, conditions, and hardships of the Veteran's in-service responsibilities on the flight line.  Based on this evidence, the Board finds that in-service acoustic trauma is established.

Finally, the Board finds that the weight of the medical and lay evidence of record is in equipoise on the question of whether the Veteran had continuous symptoms of bilateral hearing loss since service separation in August 1964.  Service treatment records reflect no complaints, diagnosis, or treatment of hearing loss; however, there is an indication that the Veteran's hearing worsened during service.

In the October 2010 claim, the Veteran advanced that symptoms of hearing loss and tinnitus began in service.  In a November 2010 VA treatment record, the Veteran conveyed having hearing difficulties "for many years."  Per a May 2012 statement, the Veteran advanced being told that hearing loss was present at the service separation examination, and that the hearing loss had progressively worsened since service separation.  In the subsequently filed substantive appeal, via VA Form 9, the Veteran again advanced that hearing complications began in service.

The report from the November 2011 VA audiometric examination reflects that the VA examiner opined that the Veteran's hearing loss was less likely than not caused by acoustic trauma in service.  The VA examiner reasoned that the Veteran's hearing was within the normal range at service separation and that the Veteran worked as a machinist for over 40 years post service separation; however, the VA examiner did not explain why the machinist noise exposure, which involved the use of hearing protection, was more likely the cause of the hearing loss than the in-service noise exposure.  Further, as the evidence reflects that the Veteran had symptoms of both hearing loss and tinnitus immediately after service, the Board does not find the hearing loss is clearly attributable to such post-service employment.

The evidence of record is sufficient to show "continuous" bilateral hearing loss symptoms since service separation to meet the requirements of chronic disease presumptive service connection under 38 C.F.R. § 3.303(b).  The Veteran's previous consistent lay statements of bilateral hearing loss symptoms beginning in service and continuing to the present are sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of bilateral hearing loss since service separation that was later diagnosed as bilateral sensorineural hearing loss.  While a VA examiner in November 2011 did opine that the hearing loss was not related to service, the Board does not find that this evidence outweighs the lay evidence of record establishing continuous symptoms since service separation. 

For these reasons, and resolving all reasonable doubt in the appellant's favor, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) while in service and experienced "continuous" symptoms of bilateral hearing loss and tinnitus since service separation in August 1964, which meets the criteria for presumptive service connection, for accrued benefits purposes, for bilateral hearing loss under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As service connection is being granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).


Service Connection for Tinnitus

After a review of all the evidence of record, lay and medical, the Board finds that the Veteran was diagnosed with tinnitus, which was caused by the now service-connected bilateral hearing loss.  

The Veteran was diagnosed with tinnitus at a November 2011 VA tinnitus examination.  At the conclusion of the examination, the VA examiner opined that it was at least as likely as not that the tinnitus was a symptom associated with the now service-connected bilateral hearing loss.  As such, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinnitus, as secondary to the now service-connected bilateral hearing loss, for accrued benefits purposes, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 3.310.


ORDER

Service connection for bilateral hearing loss, for accrued benefits purposes, is granted.

Service connection for tinnitus, for accrued benefits purposes, is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


